United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
F.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY
TRANSPORTATION SECURITY
ADMINISTRATION, Atlanta, GA, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-882
Issued: September 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 5, 2012 appellant filed a timely appeal from the September 6, 2011 Office of
Workers’ Compensation Programs’ (OWCP) schedule award decision. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained more
than a 25 percent permanent impairment of his right lower extremity for which he received a
schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 26, 2003 appellant then a 53-year-old transportation security screener,
sustained an injury to the right hip after being struck with a passenger’s bag. On May 18, 2004
OWCP accepted his claim for right hip trochanteric bursitis. Appellant underwent an authorized
right total hip arthroplasty on April 3, 2009.
On November 4, 2010 appellant filed a Form CA-7 claim for a schedule award. On
January 24, 2011 OWCP requested that he have his treating physician rate his permanent
impairment pursuant to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). Appellant subsequently submitted a
January 20, 2011 report from Dr. John Henry, Jr., a Board-certified orthopedic surgeon and
treating physician, who noted seeing appellant for follow up of his right hip surgery. Dr. Henry
noted that appellant was doing reasonably well but had redeveloped pain and tenderness over the
lateral side of his hip.
On April 13, 2011 OWCP requested that its medical adviser review the medical evidence
and rate appellant’s permanent impairment under the A.M.A., Guides. In an April 13, 2011
report, the medical adviser indicated that the total hip arthroplasty was performed on April 3,
2009 with good results. He requested that OWCP inquire as to when appellant reached
maximum medical improvement.
In a June 7, 2011 report, Dr. Henry opined that appellant reached maximum medical
improvement in April 2010, about one year postoperatively. He noted examination findings and
set forth appellant’s activity restrictions. Dr. Henry utilized the A.M.A., Guides (5th ed. 2001).
He opined that appellant had 15 percent whole person impairment or 37 percent right leg
impairment rating for good results from a hip replacement.2
In a June 20, 2011 report, OWCP’s medical adviser noted appellant’s history of injury
and treatment. Under the A.M.A., Guides (6th ed. 2009), he referred to Table 16-4,3 and
explained that, for a total hip arthroplasty with good results, appellant fell into a class 2 category,
with a default grade C or maximum value of 25 percent. The medical adviser also indicated that
there was no change to the award with the use of the net adjustment formula. He opined that
appellant had 25 percent impairment of the right lower extremity and advised that he reached
maximum medical improvement on June 7, 2011.
On September 6, 2011 OWCP granted appellant a schedule award for 25 percent
permanent impairment of the right lower extremity. The award covered the period from June 7,
2011 to October 22, 2012.

2

Although appellant did not specify which leg, it appears it was the right leg.

3

A.M.A., Guides 515.

2

LEGAL PRECEDENT
Section 8107 of FECA4 sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body. FECA, however,
does not specify the manner by which the percentage loss of a member, function or organ shall
be determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. The implementing
regulations have adopted the A.M.A., Guides as the appropriate standard for evaluating schedule
losses.5 Effective May 1, 2009, schedule awards are determined in accordance with the A.M.A.,
Guides (6th ed. 2009).
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS).6 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with OWCP medical adviser providing
rationale for the percentage of impairment specified.8
ANALYSIS
In support of his claim for a schedule award, appellant’s physician, Dr. Henry, in a report
dated June 7, 2011 opined that appellant had 15 percent whole person impairment or 37 percent
impairment of the right leg based upon his total knee arthroplasty. He utilized the fifth edition of
the A.M.A., Guides. As noted above, effective May 1, 2009, schedule awards are determined in
accordance with the A.M.A., Guides (6th ed. 2009). Furthermore, FECA does not provide a
schedule award based on whole person impairments.9 Board precedent is well settled that when
an attending physician’s report gives an estimate of impairment which is not based upon the
A.M.A., Guides OWCP may follow the advice of its medical adviser where he or she has
properly applied the A.M.A., Guides.10

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (2009).

6

A.M.A., Guides (6th ed. 2008), 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

7

Id. at 515-21.

8

Supra note 6.

9

See Tania R. Keka, 55 ECAB 354 (2004); James E. Mills, 43 ECAB 215 (1991) (neither FECA, nor its
implementing regulations provide for a schedule award for impairment to the body as a whole).
10

See Ronald J. Pavlik, 33 ECAB 1596 (1982); Robert R. Snow, 33 ECAB 656 (1982); Quincy E. Malone, 31
ECAB 846 (1980).

3

By report dated June 20, 2011, OWCP’s medical adviser using the report of examination
from Dr. Henry discussed the relevant tables in the sixth edition of the A.M.A., Guides. He
followed the assessment formula of the sixth edition of the A.M.A., Guides and referred to
Chapter 16, Table 16-4, the hip regional grid.11 The medical adviser noted that appellant would
fall under the provision in the table for a total or partial hip replacement, or a class 2 category,
with a good result. He selected the C default value, 25 percent impairment. OWCP’s medical
adviser medical determined the net adjustment formula would not net a higher impairment.12 He
concluded that appellant had an impairment of 25 percent to the right lower extremity. The
medical adviser also indicated that appellant reached maximum medical improvement on
June 7, 2011.
The Board finds that OWCP’s medical adviser’s report constitutes the weight of medical
opinion. The record does not contain any evidence to establish greater impairment to the right
lower extremity in accordance with the sixth edition of the A.M.A., Guides. Thus, appellant has
not established that he sustained more than a 25 percent impairment of the right lower extremity.
On appeal, appellant submitted arguments in which he disagreed with the amount of his
schedule award. He also submitted additional evidence subsequent to the September 6, 2011
decision. The Board has no jurisdiction to review this evidence for the first time on appeal.13
Appellant may request a schedule award or increased schedule award based on evidence of a
new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained more than 25 percent permanent impairment of his right leg for which he received a
schedule award.

11

A.M.A., Guides 515.

12

The Board notes that the impairment percentage for a class 2 default, grade C, impairment for a partial or total
hip replacement with good results, 25 percent, is the same percentage as for a grade E impairment under Table 16-4.
See id.
13

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

4

ORDER
IT IS HEREBY ORDERED THAT the September 6, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

